On petition for rehearing it is contended by counsel for plaintiff in error that after this Court held that a pledgee with a right of possession may sue in an action of trover for the conversion of property, and a pledgee of a nonnegotiable note has a lien upon the note, and can maintain an action in trover for the conversion thereof, that this Court should have taken an additional step by holding, *Page 586 
viz: that the lien of the pledgee is not lost upon the pledgor's obtaining possession of the property by fraud, or other wrongful act, even though it is sold by the pledgor to an innocent purchaser. Also, the lien is not lost by the pledgee's being deprived of the possession of the property by the wrongful act of an agent or of a third person.
While the adoption by this Court of the suggested principle of law may be safe and a correct principle, but in disposing of the case at bar we do not think it was necessary in the disposition of the case to consider the adoptions of the suggested statement of the law. It is very probably that in adopting the contention here made that questions of fact would arise and a jury question present itself.
We think many of the questions presented in the petition for rehearing were questions of fact determined by the jury under appropriate instructions by the trial court and have been fully considered and disposed of in the original opinion.
It is further contended that the admission into evidence of character witnesses for Brown was reversible error. The burden of showing error rests on the party asserting it, and we are not satisfied by the argument at the bar of this Court, and from the authorities cited in the briefs, and from a careful study of the record that reversible error occurred in receiving into evidence of character witnesses for Brown. We have given careful consideration to the authorities cited in connection with this assignment.
We have given due consideration to each ground of the petition for rehearing. The record has been re-checked and briefs re-examined in the light of the suggestions appearing in the petition. We are not convinced that error exists in the record.
The petition for rehearing is denied. *Page 587 
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur.
BUFORD, J., concurs in opinion and judgment.
Justices TERRELL and THOMAS not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21A of the Rules of this Court.